                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:20-cv-00247-FDW-DCK
 RODDRICK ACKER and NYCHARZEKE )
 HINTON-ACKER,                 )
                               )
       Plaintiff,              )
                               )
 vs.                           )                                         ORDER
                               )
 STATES MORTGAGE COMPANY, INC. )
 and BRENNA OLBERDING,         )
                               )
       Defendants.             )
                               )

       THIS MATTER is before the Court following the parties’ filing of Status Reports (Docs.
Nos. 22, 26, 27), following the issuance of an Order by Judge Keesler directing counsel to, among
other things, “confer and then file a Joint Report on or before April 2, 2021, that identifies their
mediator and the mediation date.” (Doc. No. 21.) Despite being ordered to submit a joint report,
the parties filed separate reports, although it appears the parties have agreed for Steve Dunn to
conduct mediation on April 13, 2021.
       Notably, Defendants’ status report also includes a renewed request for a status conference
and an extension of case management order deadlines. (Doc. No. 26.) Based on the current record
before the Court, the Court finds an insufficient basis to hold a status conference or extend any
current deadlines, which have already been extended in this matter (Doc. No. 21).
       Accordingly, the Court DENIES defense counsel’s request for a status conference and for
an extension of case management order deadlines.
       IT IS SO ORDERED.

                                             Signed: April 6, 2021




                                                 1



      Case 3:20-cv-00247-FDW-DCK Document 28 Filed 04/06/21 Page 1 of 1
